DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 7/20/22.  Claims 13-14, 18, 24 have been cancelled.  Claims 1-12, 15-17, 19-23 are pending.  Claims 12 and 23 have been amended.  Claims 19-21 have been withdrawn.  Claims 1-12, 15-17, 22-23 are examined herein.  
Applicant’s arguments and claim amendments have been fully considered and found persuasive to withdraw all of the rejections of the last Office Action.
The following new rejections will now apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 8-12, 15, 22-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 13, 18 of U.S. Patent No. 10,570,090 or claims 1-2, 9-10 of U.S. Patent No. 11,260,057, each in view of Bouaboula et al. (WO 2017/140669 A1, of record).
The referenced claims recite a method of treating estrogen receptor positive breast cancer or a metastasis thereof by administering 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid.  
However, the referenced claims do not recite a dose of 400 mg per day.
Bouaboula et al. teach compounds of formula I as estrogen receptor modulators in the method of treatment of cancer (abstract), such as breast cancer and metastasis thereof.  In particular, are estrogen receptor positive breast cancer and cancers that are resistant to anti-hormonal (or endocrine) treatment, such as tamoxifen, fulvestrant, a steroidal aromatase inhibitor, and non-steroidal aromatase inhibitor (page 190, line 31 to page 191, line 3; claim 13).  A preferred compound is 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid (page 17, lines 31-32).  An example consists of 50 mg of compound 1 in tablet form, however, there may be particular cases in which higher or lower dosages are appropriate according to usual practice as determined by a doctor taking into consideration the mode of administration, weight, and response of the patient (page 192, lines 5-18).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to administer 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid to a patient suffering from breast cancer in a dose of 400 mg per day, as taught by Bouaboula et al.
A person of ordinary skill in the art would have been motivated to administer 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid in a dose of 400 mg per day because Bouaboula et al. teaches that in particular cases higher doses than the reference point of 50 mg may be needed.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating breast cancer by administering 400 mg per day doses of 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claim 4 recites the limitation "said use" in claim 1.  There is insufficient antecedent basis for this limitation in the claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, 15, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bouaboula et al. (WO 2017/140669 A1, of record).
The instant claims are directed to a method for treating metastatic or advanced breast cancer by administering to a patient in need thereof a therapeutically effective amount of 150-600 mg per day of 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid.  
Bouaboula et al. teach compounds of formula I as estrogen receptor modulators in the method of treatment of cancer (abstract), such as breast cancer and metastasis thereof.  In particular, are estrogen receptor positive breast cancer and cancers that are resistant to anti-hormonal (or endocrine) treatment, such as tamoxifen, fulvestrant, a steroidal aromatase inhibitor, and non-steroidal aromatase inhibitor (page 190, line 31 to page 191, line 3; claim 13).  A preferred compound is 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid (page 17, lines 31-32).  An example consists of 50 mg of compound 1 in tablet form, however, there may be particular cases in which higher or lower dosages are appropriate according to usual practice as determined by a doctor taking into consideration the mode of administration, weight, and response of the patient (page 192, lines 5-18).
However, Bouaboula et al. fail to disclose a dose of 400 mg per day. 
It would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to administer 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid to a patient suffering from breast cancer, as taught by Bouaboula et al., in a dose of 400 mg per day.
A person of ordinary skill in the art would have been motivated to administer 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid in a dose of 400 mg per day because Bouaboula et al. teaches that in particular cases higher doses than the reference point of 50 mg may be needed.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating breast cancer by administering 400 mg per day doses of 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid.

Claims 6-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bouaboula et al. (WO 2017/140669 A1, of record), as applied to claims 1-5, 8-12, 15, 22-23, in view of Chow Maneval et al. (US Patent Application 2015/0157606 A1).
The instant claims are directed to a method for treating an estrogen receptor positive and human epidermal growth factor receptor 2 negative breast cancer by administering to a patient in need thereof a therapeutically effective amount of 150-600 mg per day of 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid, wherein the patient is a premenopausal or postmenopausal woman on menopause-inducing medication.  
Bouaboula et al. teach as discussed above, however, fail to disclose an estrogen receptor positive and human epidermal growth factor receptor 2 negative breast cancer wherein the patient is a premenopausal or postmenopausal woman on menopause-inducing medication, and wherein the breast cancer is a human epidermal growth factor receptor 2 negative cancer. 
Chow Maneval et al. teach that breast cancer is the most common form of cancer and the leading cause of cancer death in women worldwide.  In some embodiments, the breast cancer is locally advanced or metastatic estrogen receptor positive and human epidermal growth factor receptor 2 negative breast cancer in a postmenopausal woman (paragraphs 0003-0005).  Women, aged 56 years, who have had medical menopause on LHRH agonists with amenorrhea and tamoxifen are also taught (paragraph 0095). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to administer 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid, as taught by Bouaboula et al., to a premenopausal or postmenopausal woman suffering from locally advanced or metastatic estrogen receptor positive and human epidermal growth factor receptor 2 negative breast cancer, as taught by Chow Maneval et al.
A person of ordinary skill in the art would have been motivated to administer 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid to a premenopausal or postmenopausal woman suffering from locally advanced or metastatic estrogen receptor positive and human epidermal growth factor receptor 2 negative breast cancer because Chow Maneval et al. teach that estrogen receptor positive and human epidermal growth factor receptor 2 negative breast cancer is a common form of breast cancer in woman, in general, and postmenopausal women in particular.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating estrogen receptor positive and human epidermal growth factor receptor 2 negative breast cancer in a premenopausal or postmenopausal woman by administering 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid.

Claims 1-12, 15-17, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bouaboula et al. (WO 2019/020559 A1, of record) in view of Chow Maneval et al. (US Patent Application 2015/0157606 A1).
The instant claims are directed to a method for treating an estrogen receptor positive and human epidermal growth factor receptor 2 negative breast cancer by administering to a patient in need thereof a therapeutically effective amount of 150-600 mg per day of 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid, wherein the patient is a premenopausal or postmenopausal woman on menopause-inducing medication.  
Bouaboula et al. teach a method of treating breast cancer by administering a pharmaceutical composition comprising palbociclib and 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid (abstract).  Palbociclib is indicated for the treatment of estrogen receptor positive and human epidermal growth factor receptor 2 negative locally advanced or metastatic breast cancer in women who have received prior endocrine therapy (page 1, lines 5-26).  Tables 1-3 show the efficacy of compound 1 at 5 mg/kg.  For an average adult weighing 75 kg, this would equate to 375 mg, which makes the claimed dose of 400 mg obvious absent a showing of unexpected results or criticality.
However, Bouaboula et al. fail to disclose wherein the patient is a premenopausal or postmenopausal woman on menopause-inducing medication.
	Chow Maneval et al. teach that breast cancer is the most common form of cancer and the leading cause of cancer death in women worldwide.  In some embodiments, the breast cancer is locally advanced or metastatic estrogen receptor positive and human epidermal growth factor receptor 2 negative breast cancer in a postmenopausal woman (paragraphs 0003-0005).  Women, aged 56 years, who have had medical menopause on LHRH agonists with amenorrhea and tamoxifen are also taught (paragraph 0095). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to administer 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid, as taught by Bouaboula et al., to a premenopausal or postmenopausal woman suffering from locally advanced or metastatic estrogen receptor positive and human epidermal growth factor receptor 2 negative breast cancer, as taught by Chow Maneval et al.
A person of ordinary skill in the art would have been motivated to administer 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid to a premenopausal or postmenopausal woman suffering from locally advanced or metastatic estrogen receptor positive and human epidermal growth factor receptor 2 negative breast cancer because Chow Maneval et al. teach that estrogen receptor positive and human epidermal growth factor receptor 2 negative breast cancer is a common form of breast cancer in woman, in general, and postmenopausal women in particular.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating estrogen receptor positive and human epidermal growth factor receptor 2 negative breast cancer in a premenopausal or postmenopausal woman by administering 6-(2,4-dichlorophenyl)-5-[4-[(3S)-1-(3-fluoropropyl)pyrrolidin-3-yl]oxyphenyl]-8,9- dihydro-7H-benzo[7]annulene-2-carboxylic acid.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627